Citation Nr: 1046836	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral shoulders/collar bone, wrists, hips, 
knees/legs, and feet/ankles to include as secondary to service-
connected degenerative disc disease, L5-S1 with radiculopathy.  

2.  Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to January 1972 
and from July 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Columbia, South 
Carolina.  By way of procedural background, a May 2006 rating 
decision denied service connection for degenerative joint disease 
of multiple joints to include, bilateral knees, hips, legs, feet, 
ankles, shoulders, collar bones, and wrists.  Although the 
Veteran initially limited his appeal on his August 2007 Form 9, 
to only the bilateral knees, hips, legs, feet, ankles, the RO 
continued the appeal to also include the bilateral shoulders, 
collar bones, and wrists.  In subsequent correspondence, the 
Veteran and his representative then included the bilateral 
shoulders, collar bones, and wrists.  Therefore, the Board will 
also address the above-mentioned upper extremities.  In August 
2007, the Veteran and his representative requested hearings 
before a Decision Review Officer (DRO) and a member of the Board.  
Later in December 2007, the Veteran's representative withdrew the 
hearing request.  A March 2008 rating decision denied entitlement 
to TDIU.  On his May 2009 Form 9, the Veteran requested a Board 
hearing.  In response to a November 2009 clarification of hearing 
request, the Veteran indicated that he no longer desired a 
hearing and requested that his case be forwarded to the Board for 
a decision.  

The issue of entitlement to service connection for poly 
neuropathy, including as due to Agent Orange exposure has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds that a remand is necessary to 
adequately address the claimed issues.

The Veteran contends that his degenerative joint disease of the 
bilateral shoulders/collar bone, wrists, hips, knees/legs, and 
feet/ankles is related to his service, or in the alternative to 
his service-connected degenerative disc disease, L5-S1 with 
radiculopathy.  Under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  The regulation 
permits service connection not only for disability caused by 
service- connected disability, but for the degree of disability 
resulting from aggravation to a non-service-connected disability 
by a service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that 38 C.F.R. § 
3.310 was revised, effective October 10, 2006.  Because the 
veteran filed his currently appealed claim prior to the date of 
the 38 C.F.R. § 3.310 regulation change, whichever version of 38 
C.F.R. § 3.310 that is most favorable to the Veteran should be 
applied in adjudicating the issue.

The Veteran underwent a VA examination in December 2009 to 
determine whether or not his degenerative joint disease of 
multiple joints was related to his service or his service-
connected lumbar spine disorder.  The examiner found that it was 
less likely than not that the Veteran's condition was related to 
his active-duty service or to his degenerative joint disease of 
the lumbar spine.  The examiner added that there was no data 
whatsoever to suggest any of the conditions were from the lumbar 
spine, and there was no way that his lumbar spine could be linked 
pathologically to any of the complaints the Veteran descried.  
The Board finds that this opinion is inadequate upon which to 
base a determination.  Although the VA examiner indicated that 
the Veteran's service-connected lumbar spine disorder did not 
cause multiple joint degenerative joint disease, he did not 
indicate whether or not the Veteran's service-connected disorder 
aggravated the claimed conditions.  The Board notes that VA 
treatment records show that when the Veteran was being treated 
for flare-ups of back symptoms, he also had complaints related to 
his upper and/or lower extremities at the same time.  
Also, the VA opinion relied, in part, on the Veteran's 
contentions at the time of examination in which he did not report 
any in-service incidents.  However, in November 2009 
correspondence, the Veteran asserted, via his representative, 
that his orthopedic disabilities were the result of many hard 
landings when performing his duties as a Helicopter Mechanic and 
as an Infantryman.  Additionally, the Veteran was involved in a 
Motor Vehicle Accident in 1974, which resulted in a left arm 
injury, ligament strain, and chronic low back pain.  The Veteran 
also asserted that these conditions were caused by his duties in 
Combat.  A review of service treatment records (STR's) showed 
that in December 1970, he fractured his ankle; in August 1974, he 
was in a motor vehicle accident in which he injured his left arm; 
and in October 1975, he had complaints of pain below his knee.  
As there is a suggestion that the Veteran's service-connected 
lumbar spine disorder might be aggravating his degenerative joint 
disease of multiple joints, and there is evidence of in-service 
injuries a remand is necessary for an adequate VA examination. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see 
also McLendon Nicholson, 20 Vet. App. 79 (2006).  Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

Also, upon remand, the RO/AMC will readjudicate the issue of 
whether the Veteran served in combat, per 38 C.F.R. 3.304(d), and 
is therefore entitled to the presumptions afforded in 38 U.S.C.A 
§ 1154(b)

The determinations of the claims cited above could all have a 
significant impact on the separate claim of entitlement to TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one claim cannot be rendered until 
the other claim has been considered).  Therefore, a determination 
on the TDIU claim must be deferred as well.



Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should attempt to verify 
whether the Veteran served in Combat during 
his active military service by contacting any 
appropriate department, center or agency.

2.  If the RO/AMC is unable to verify the 
Veteran's service in Combat, unit records and 
dairies should be obtained.  

3.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for the claimed 
disabilities during and since his separation 
from service, and then secure complete 
clinical records of all such evaluations 
and/or treatment from the sources identified 
(excluding those already in the claims 
folder).  If any records sought are 
unavailable, the Veteran should be so 
notified.

4.  The Veteran should be scheduled for a VA 
examination to determine the etiology of any 
shoulder/collar bone, wrist, hip, knee/leg, 
and foot/ankle disabilities.  All indicated 
tests and studies should be performed and all 
findings should be reported in detail. The 
claims folder should be made available to the 
examining physician for review and such 
review should be noted on the report.

Following examination, the examiner should 
identify any shoulder/collar bone, wrist, 
hip, knee/leg, and foot/ankle disabilities.  
For each disability identified, the examiner 
should offer an opinion on the following 
questions: a) is it at least as likely as not 
(50 percent probability or greater) that any 
of the disabilities identified, are related 
to the Veteran's period of active service, 
including any injuries noted therein and/or 
combat (if verified)?  If not, is it at least 
as likely as not that the Veteran's service-
connected lumbar spine disability caused or 
aggravated (permanently worsened in severity) 
any shoulder/collar bone, wrist, hip, 
knee/leg, and foot/ankle disabilities?  The 
examiner should provide rationales for these 
opinions.

5.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.









The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



